DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 09/02/2022 has been entered. 
Claims 31-38,59,62-82 are pending. 

Response to Arguments
Applicant arguments filled on 09/02/2022 have been fully considered and but are not persuasive.
Applicant’s argument regards to claims 31-37,59,62-64 is not persuasive.
Applicant’s argues that “The Office concedes “Jeong does not explicitly teach wherein the unused resources shared with the apparatus in a second BSS, generating a second frame including an indication of an intent to use one or more of the unused resources and outputting the second frame for transmission,” but relies on Ji for allegedly remedying the deficiencies of Jeong. The cited portion of Ji discloses that “in response to receiving the channel use request
message ... the neighboring BS will not assign any of its users’ devices (CPEs) to the shared
time slots until the neighboring BS receives a channel use update message ... from the
requesting BS, which indicates that the time slot(s) involved is/are now released. The requesting
BS can indicate this condition by identifying the released time slot(s) in the channel/time slot list
fields ... of the channel use update message ... . If either the requesting BS or neighboring BS
determines that it no longer needs to use a time slot on a shared channel, that BS can send a
channel use update message ... to its neighboring BSs, which indicates that the sending BS is no
longer using that time slot on the shared channel.” Ji, [0064]. To the extent the Office considers the channel use update message in Ji to correspond to the “second frame” in claim 31, Applicant respectfully submits that the channel use update message (transmitted by a sending BS) does not include “an indication of an intent to use one or more of the unused resources [in the first BSS]”, where the sending BS is in a second BSS. To the contrary, Ji discloses that the channel use update message merely indicates sending BS is no longer using that time slot on the shared channel.” [0064] (emphasis added). Respectfully, even if the Office considers the time slot on the shared channel to correspond to the “unused resources in a first ... BSS” in claim 31 (and Applicant does not concede that such a mapping is correct), Applicant submits that a message including an indication that a time slot on the shared channel is no longer being used by the sending BS does not teach or suggest a message including an indication of an intent to use the time slot on the shared channel. Thus, it follows that cannot teach or suggest an apparatus in a second BSS “generating a second frame including an indication of an intent to use one or more of the unused resources [in the first BSS],” as recited in claim 31.”
 Examiner respectfully disagrees, first and foremost applicant is reminded that the claim limitations are given the broadest interpretation. The limitation “a second frame including an indication of an intent to use one or more or the unused resources” is construed as an indicator to notify availability of unused resource and a plan in utilizing the unused resource or not by a device. As such, the teaching of Ji , in paragraph [0064] …. no longer needs to use a time slot on a shared channel, that BS can send a channel use update message 700c to its neighboring, which indicates that the sending BS is no longer using that time slot on the shared channel. Therefore; the rejections are maintained. 

Applicant’s argument regards to claims 65-82 is moot in light of the indication of allowability of claims 65-82.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 31-37,59,62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG to (US20160183161) in view of  Ji to (US20080219286) 
Regarding claims 31, and 59 JEONG teaches obtaining a first frame including an indication of unused resources in a first basic service set (BSS) available to be used by the apparatus; (paragraph [0142]:" The master access point (IMAP) may generate an AID resource response frame that includes information about AID resources for terminals belonging to the R-BSS", paragraph [0143]:"The AID resource information for the R-BSS may be the range of AIDs to be used for terminals belonging to the R-BSS. Further, the AID resource information may be designated so that the range of AIDs does not overlap the range of AIDs to be used for terminals belonging to the M-BSS''it is implicitly deducted that indicated resources may be also shared resources between M- BSS and R-BSS);
Jeong does not explicitly teach wherein the unused resources shared with the apparatus in a second BSS, generating a second frame including an indication of an intent to use one or more of the unused resources and outputting the second frame for transmission 
However, Ji teaches wherein the unused resources shared with the apparatus in a second BSS, ([0065] discloses messaging formats 900a and 900b may be used, respectively, as a spectrum use notification message format and a spectrum use notification acknowledgment message format for network signaling in a CR-based network to coordinate the frequency assignments of a plurality of BSs, which enables the BSs to share unused frequency channels) generating a second frame including an indication of an intent to use one or more of the unused resources and outputting the second frame for transmission([0064] discloses The requesting BS can indicate this condition by identifying the released time slot(s) in the channel/time slot list fields 710c of the channel use update message 700c. If either the requesting BS or neighboring BS determines that it no longer needs to use a time slot on a shared channel, that BS can send a channel use update message 700c to its neighboring, which indicates that the sending BS is no longer using that time slot on the shared channel. In response to receiving a channel use update message 700c, each neighboring BS can send a channel use update acknowledgment message 700d, which indicates that the neighboring BS received the channel use update message 700c)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of JEONG include wherein the unused resources shared with the apparatus in a second BSS, generating a second frame including an indication of an intent to use one or more of the unused resources and outputting the second frame for transmission, as suggested by Ji. This modification would benefit the system to efficiently utilize available network resources.
Regarding claim 32, and 62, JEONG teaches The apparatus of claim 2, wherein each second frame further comprises an indication of at least one of a number of spatial dimensions available at the wireless node or a number of devices served by the wireless node([0004], [0142] and [0143]; table 2). 
Regarding claim 33, 63 JEONG teaches The apparatus of claim 12, wherein: after the second frame is output for transmission, the processing system is further configured to generate one or more data frames for participating in distributed communications with at least another apparatus in the first BSS; and the second interface is further configured to output at least one of the data frames using one or more of the unused resources([0063] and [0064]). 
Regarding claim 34,64 JEONG teaches The apparatus of claim 12, wherein: after the second frame is output for transmission, the first interface is further configured to obtain one or more data frames on the unused resources from one or more devices in the second BSS([0063] and [0064]). 
Regarding claim 35, JEONG teaches The apparatus of claim 1, further comprising: a second interface configured to obtain a second frame from each of at least some of the one or more wireless nodes indicating an intent to use one or more of the unused resources, wherein the processing system is further configured to determine a group of the one or more wireless nodes to participate in distributed communications with the apparatus based in part on the indication, in each second frame, of the intent to use one or more of the unused resources, and participate in distributed communications with the group of wireless nodes([0063]-[0064] and [0142]). 
Regarding claim 36,   JEONG teaches The apparatus of claim 16, wherein the unused spatial dimensions available at the other apparatus comprise: a first number of the unused spatial dimensions available at the other apparatus in a first portion of spectrum in the first BSS; and a second different number of the unused spatial dimensions available at the other apparatus in a second portion of spectrum in the first BSS([0004], [0142] and [0143]; table 2). 
Regarding claim 37, JEONG teaches The apparatus of claim 16, wherein: after the second frame is output for transmission, the first interface is further configured to obtain a third frame allocating at least one of the unused spatial dimensions or the unused portions of spectrum; and the processing system is further configured to participate in distributed communications with the other apparatus in the first BSS based on the allocated unused spatial dimensions or unused portions of spectrum([0009], [0142] and [0144]). 

Claim 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG to (US20160183161) in view of  Ji and further in view of  Jiang to (US20170331534)Regarding claims 38 Jeong does not explicitly teach wherein the third frame comprises a null data packet announcementHowever, Jiang teaches wherein the third frame comprises a null data packet announcement([0085] discloses transmitting a null data packet (NDP) announcement (ann) 1211. The NDP announcement 1211 may include a schedule or indication of LT resources)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of JEONG include wherein the third frame comprises a null data packet announcement, as suggested by Jiang. This modification would benefit the system as a design choice.


Allowable Subject Matter
Claims 65-82 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461